Citation Nr: 0204104	
Decision Date: 05/03/02    Archive Date: 05/14/02

DOCKET NO.  00-02 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for removal of 
semilunar cartilage (meniscectomy), left knee, currently 
evaluation as 10 percent disabling.

2.  Entitlement to an increased evaluation for degenerative 
joint disease, left knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to April 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) regional office (RO) in New Orleans, Louisiana.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claim.

2.  The RO has obtained all available, relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal.

3.  The veteran's removal of semilunar cartilage 
(meniscectomy), left knee, is currently manifested by pain on 
motion.

4.  The veteran's degenerative joint disease, left knee, is 
currently manifested by pain on motion.


CONCLUSION OF LAWS

1.  The criteria for an increased evaluation in excess of 10 
percent for removal of semilunar cartilage (meniscectomy), 
left knee, have not been met.  38 U.S.C.A. § 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.1-4.3, 4.6-4.7, 4.40,4.45, 
4.71a, Diagnostic Code 5003, 5010, 5259 (2001).

2.  The criteria for an increased evaluation in excess of 10 
percent for degenerative joint disease, left knee, have not 
been met.  38 U.S.C.A. § 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1-4.3, 4.6-4.7, 4.40,4.45, 4.71a, Diagnostic 
Code 5259 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background
 
Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal. The Veterans Claims Assistance Act 
of 2000 (hereafter the VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001), contains extensive provisions 
modifying the adjudication of all pending claims.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The new law revises the 
former § 5107(a) of title 38 United States Code to eliminate 
the requirement that a claimant come forward first with 
evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2001)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

Following a detailed review of the claims folder, the Board 
finds that the RO has fulfilled or surpassed the requirements 
of the VCAA in this matter.   There is no indication of any 
outstanding Federal Government records or other records that 
have been identified by the claimant.  

The RO has provided the veteran with two VA examinations.  
The RO has requested and received relevant records identified 
by the claimant.  There is no indication that there is any 
available evidence that could substantiate his claims that 
has not been obtained.  Accordingly, the RO has gone beyond 
the requirement to send notice describing how the tasks of 
developing the record are allocated by actually obtaining all 
the available evidence.  The RO has also fully apprised the 
claimant of the criteria governing the benefit sought and the 
types of evidence required to support the claim in multiple 
communications, including particularly the July 1999 rating 
decision, the October 1999 statement of the case and 
supplemental statements of the case of March 2000 and 
September 2001, as well as the hearing officer's decision of 
March 2000.   The September 2001 supplemental statement of 
the case advised the veteran of the provisions of the VCAA.  
In light of all of these considerations, the Board finds that 
it is not prejudicial to the veteran to proceed to adjudicate 
the claim on the current record.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The veteran filed a claim for an increased rating in April 
1998.

Outpatient treatment records show that the veteran complained 
of left knee pain with swelling for several days in February 
1998.  When he was examined, there was no ligamentous or 
joint instability or effusion.  In late February 1998, the 
veteran reported intermittent aching in his left knee for 
years with a recent increase in pain, locking, and giving 
way.  Physical examination showed no effusion or swelling.  
McMurrays and Apleys were positive.  No "v/v" laxity was 
present.  The impression included probable medial meniscal 
tear verses chondromalacia.  X-ray of the left knee in March 
1998 was interpreted to show some degenerative changes of the 
bones of the left knee with narrowing of the left knee joint 
in the medial compartment.  No loose body was noted in the 
joint and no evidence of fracture.  The veteran complained of 
pain with standing at the job, locking, and feeling unstable.  
Physical examination showed a healed scar with no effusion.  
There was positive joint tenderness and positive pes 
tendinitis.  A mid-April 1998 x-ray of the left knee was 
negative.  The joint spaces were described as well 
maintained.  When the veteran was examined in mid April 1998, 
there was no instability or effusion.  There was tenderness 
at the pes arserine and lesser so at the medial joint line.  
A late April 1998 treatment record contains a reference to 
"mild" degenerative joint disease.

At a May 1998 VA examination, the veteran reported that while 
he was in service, he had multiple injuries.  Following an 
injury to his left knee, he had two surgeries: an 
arthroscopic examination and a repair of the meniscus of his 
left knee.  He stated that he did well for a while but now 
has clicking, popping, swelling, locking, and giving away.  
The veteran also gave a history of injury to his right foot, 
an anterior cruciate separation, a torn rotator cuff of the 
right shoulder, and a dislocated right shoulder.  Physical 
examination disclosed a 2-inch medical scar with good range 
of motion and crepitation on motion.  There was no 
ligamentous laxity.  He was tender in and about the knee.  
Diagnosis was degenerative joint disease, left knee.

At a June 1999 VA examination, the veteran reported that he 
had injured his left knee in 1989 when he fell down a flight 
of stairs.  He had left knee surgery in 1992.  
He disclosed that his current job was truck delivery driver 
for the last seven months.  He reported that he had 
difficulty performing this job.  Before that, the veteran 
worked in the postal service for approximately one year, but 
he needed to quit the job because it required prolonged 
standing and offered no light-duty at that time.  His current 
complaints were constant pain in his left knee with 
intermittent swelling, locking, and giving way of his left 
knee.  He also complained that his brace cut off the 
circulation to his left knee.  In addition to wearing a 
brace, the veteran underwent cortisone injections and local 
anesthetic in his knees.  Physical examination revealed that 
he walked slowly with a rather broad-based gait.  He had no 
particular limp on walking.  Range of motion for the left 
knee was zero degrees extension to 120 degrees flexion; right 
knee was zero degrees extension to 130 degrees flexion.  
There is no evident instability of the left knee.  There was 
diffuse tenderness over the left knee, mainly over the medial 
joint line.  Surgical scars were well healed.  X-rays of the 
left knee were interpreted to show mild degenerative changes 
with minimal narrowing of the left knee joints.  The 
diagnosis was degenerative joint disease of the left knee 
post-traumatic, post medial meniscus removal.  The examiner 
opined that the complaints of pain and difficulty standing 
and walking were directly related to his service-connected 
injury.  In an addendum to the examination report, dated in 
February 2000, the examining physician reiterates the 
findings and opinions in the June 1999 examination report.

A letter dated in July 2001 from the VA to the veteran 
indicates that he was entitled to a clothing allowance in 
2000 due to use of a prosthetic or orthopedic appliance for 
his service-connected left knee.

A report from Dr. R.P.K. dated in January 2001 indicated that 
he was consulted regarding right knee pain.  The past medical 
history indicated a history of "some knee problems" and 
left knee surgery.  The examination results and the 
assessment refer only to the right knee with no discussion of 
the left knee.  The veteran, however, testified that the 
physician actually examined the left knee and erred in his 
report by inadvertently referring to the right knee.  In 
reliance on the veteran's testimony, the Board will proceed 
under the presumption that all references to the right knee 
are incorrect and intended to refer to the left knee.  The 
history indicates problems with the knee since 1987 with 
severe pain in the last 48 hours.  The patient reported that 
the knee felt like it was swollen.  He denied any clicking or 
locking.  He stated that it was painful over the anterior 
aspect of the knee with no pain posteriorly.  He denied 
problems with calf pain or any foot pain; he denied numbness, 
tingling, or any proximal pain.  

The physical examination revealed no gross swelling, no 
warmth, and no effusion.  The veteran was quite painful and 
guarded with any type of movement of the knee.  He lifted the 
leg up straight to bring it to the side and experienced pain 
with flexion.  He was fairly exquisitely tender to any type 
of movement or examination of the knee.  There was no gross 
instability, no pain laterally and no pain anteriorly.  Motor 
strength was normal.  X-ray of the knee was interpreted to be 
unremarkable.  The assessment was severe right (presumably, 
the left) knee pain seems to be over the patellofemoral 
joint.  The plan was to inject the veteran twice with 0.5% 
Marcaine and Decadron.  The veteran underwent a magnetic 
resonance imaging (MRI) of the right (presumably, the left) 
knee.  The impression or interpretation was a small to 
moderate amount of liquid within the knee, but no marrow 
replacement changes could be identified and the cartilages 
and ligaments appeared intact.

The veteran testified at a local hearing in December 1999.  
The pertinent testimony is summarized as follows:

The last time I sought treatment was in June 1999.  I had 
swelling.  The last time I worked was in June 1998 when I was 
working as a machine operator with the Postal Service.  My 
duties required me to do a lot of walking and standing for 
long periods of time in one position.  My knee was giving out 
and I could not walk so much.  My employer performed a 
medical evaluation on me and determined that I was unable to 
do my job.  I can not fully extend my knee and I have a 
limited amount of flexion before the pain becomes 
intolerable.  It is difficult to say when my knee will give 
out; it's unpredictable.  On a weekly basis, it gives out 12 
to 15 times.  With a one being little or no pain and a ten 
being excruciating pain, I feel a three most of the time.  
When I lift, I have to favor my left knee.  I can lift about 
75 percent on my right and 25 percent on my left.  I can't 
kneel for an extended amount of time or I'll get a throbbing 
pain that increases to a sharp pain when I have to move the 
knee from a particular position.  I can't climb a ladder.  I 
can't mow the lawn.  The doctors at the VA have discussed 
knee replacement, but I'm a little young for that.  They can 
not guarantee the outcome because they don't really know 
exactly what's wrong.  Eventually though, the knee will be 
replaced.

The veteran testified before a travel Board in December 2001.  
His testimony is summarized as follows:

The veteran experiences pain in the interior part of his knee 
that is both dull to sharp at times.  The dull pain is 
constant and the sharp pain is irregular, but can happen on a 
daily basis or when he makes certain movements.  On a scale 
of one to ten with ten being the most severe, the veteran's 
dull pain is above average at a six.  The sharp pain is a 
ten.  The pain can occur when the veteran is walking or 
sliding along and he "gets caught on whatever sole that I'm 
walking on or sliding on."  (Transcript (T.) at pg. 4).  The 
veteran takes Indocin, Indomethacin, and Vicodin when he 
needs to.  These are "mostly narcotic-type drugs."  He also 
wears a knee brace.  (T. at pg. 5).  The veteran's brace is a 
metal knee cage.  It was prescribed by the VA in New Orleans 
for stability and to keep his knee from going past the 
vertical or going all the way back further, then to lock it 
in that position.  The knee feels weak at times; it 
hyperextends and locks, and pops and clicks.  The brace is 
supposed to prevent hyperextension.  The veteran is very 
cautious when he walks.  (T. at pg. 6).  He avoids stairs and 
is very cautious at curbs.  A cane was prescribed, but the 
veteran only uses the brace and walks in a guarded position.  
His knee swells on occasion.  He receives injections of 
Cortisone and Chondroitin to help the cartilage grow back and 
to lubricate the interior.  The last injection was in January 
2001.  (T. at pg. 7).  The veteran can walk between 200 and 
300 yards before something happens and then he takes his 
time.  He has had three jobs since the service; the last job 
required that he stand in one position (T. at pg. 8) and 
climb stairs (T. at pg. 9).  The veteran missed about three 
weeks from his job because of his knee; he could have used 
more time off, but he required a doctor's note after two or 
three consecutive days out sick.  The veteran was fired from 
the job after one year and 11 months, but was not given a 
reason for his termination.  (T. at pg. (9).  The veteran 
lost his job at the Postal Service and H.R. because he was 
unable to do the work without his cane or some sort of 
assistance.  He dropped a bed at H.R. and received a 
reprimand shortly afterward for not being able to do his job.  
He has filed for vocational rehabilitation and applied for 
about 50 jobs, but with negative results.  (T. at pg. 10).  
The veteran does not see a doctor on a regular basis because 
of staffing changes, but he continues to receive his 
medication from the VA (T. at pgs. 12-14).   


II.  Analysis

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2000); 38 C.F.R. § 4.1 (2001).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The Court has held that functional loss, 
supported by adequate pathology and evidenced by visible 
behavior of the veteran undertaking the motion, is recognized 
as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. Part 4, §§ 4.10, 4.40, 4.45 (2001).

The terms "mild," "moderate" and "severe" are not 
defined in VA regulations, and the Board must arrive at an 
equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's condition has been evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (arthritis, degenerative), 5010 
(arthritis, due to trauma), and 5257 (recurrent subluxation 
or lateral instability).  

Under diagnostic codes 5003 and 5010, degenerative arthritis 
due to trauma will be rated on the basis of limitation of 
motion of the specific joint or joints involved.  When the 
limitation of motion of a specific joint or joints is 
noncompensable under the appropriate diagnostic code, 
however, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.

Under Diagnostic Code 5258, dislocation of semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint is rated as 20 percent disabling, 
while under Diagnostic Code 5259, removal of cartilage with 
symptomatic residuals is rated as 10 percent disabling.

The veteran contends that his disability manifests itself 
through dull and sharp pain, instability in his left knee, 
weakness, hyperextension, and locking.  A review of the 
record reveals that on numerous occasions, the veteran 
complained of pain and instability in his left knee while 
seeking outpatient care.  The record also indicates that the 
veteran complained of locking, weakness, and hyperextension 
at least on one occasion.  While the Board finds that there 
is subjective support for the veteran's general 
characterization of his disability, the question of where his 
disability fits into the rating criteria also requires 
careful consideration of the objective evidence.  The record 
demonstrates that VA has provided the veteran a knee brace, 
which would be evidence generally to support the complaints 
of instability.  The Board must point out, however, that the 
subjective complaints and the provision of a knee brace stand 
opposed to the consistently negative findings on objective 
examination as to instability or locking.  The record shows 
objective testing for instability on at least three occasions 
in an outpatient setting between February and April 1998, but 
on each occasion no instability was found.  VA examination in 
May 1998 found no objective evidence of ligamentous 
instability.  On VA examination in June 1998, once again 
there was no objective evidence of instability.  Neither the 
outpatient evaluations nor the VA examinations disclosed 
objective evidence of locking.

The Board further notes that the veteran testified in June 
1999 that his knee giving out was unpredictably, but 
indicated it occurred 12 to 15 times per week.  In this 
regard, the Board concludes that the VA examination of June 
1999 and the January 2001 report from the veteran's private 
physician must be given great probative weight.  These 
reports indicate that there is no objective evidence of 
instability of the knee.  Likewise, these reports fail to 
demonstrate locking.  In sum, the record contains multiple 
evaluations stretching over an extended period of time 
involving both VA and a private examiner.  These reports are 
unanimous in their failure to demonstrate instability or 
locking.  The Board finds this negative evidence very clearly 
outweighs the lay evidence.  It also clearly outweighs the 
provision of a brace as there is no indication that brace was 
issued based upon objective confirmation of instability.  
Accordingly, evaluation under diagnostic code 5257 (recurrent 
subluxation or lateral instability) is not appropriate.  The 
records disclose no evidence of dislocation.  The January 
2001 MRI demonstrated no marrow changes and the ligaments and 
cartilages appeared intact.  Absent dislocation, diagnostic 
code 5258 is not appropriate.  The veteran's service-
connected semilunar cartilage (meniscectomy), left knee, is 
most appropriately evaluated under diagnostic code 5259 as 10 
percent disabling.  That is the maximum rating under that 
code. 

The veteran's degenerative joint disease is evaluated at 10 
percent under diagnostic code 5003, 5010, and 5259.  To 
receive a 20 percent evaluation under diagnostic code 5003, 
there must be X-ray evidence showing involvement of two or 
more major joints or two or more minor joint groups with 
occasional incapacitating exacerbations.  X-ray evidence 
shows involvement with only one joint, the left knee.  There 
is no question as to which of two evaluations shall be 
applied.  The provisions of 38 C.F.R. § 4.7, therefore, are 
not for application.  A higher rating is not indicated under 
a different diagnostic code. 

With respect to consideration of functional loss due to pain 
under 38 C.F.R. §§ 4.40, 4.45, the Board again must point out 
that the objective findings do not support subjective 
complaints of a level of impairment greater than that 
currently recognized.  While these provisions allow for 
consideration of functional impairment, they require that the 
subjective complaints be supported by objective findings.  
The record does not contain objective findings that would 
support ratings in excess of 10 percent based on functional 
loss due to more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, or atrophy of disuse.  Even 
assuming the private medical report of January 2001 concerned 
the left knee rather than the right knee as it literally 
states, it showed, at most, a temporary flare of pain.  The 
remaining evidence providing a picture of the disability 
stretching over years fails to indicate this episode 
represented a pattern of episodes of severe pain or of a 
permanent shift of the symptom pattern.  At the hearing 
before the Board, the veteran testified that the January 2001 
episode was the last time he received an injection for his 
knee and that he was not seeing a doctor on a regular basis.  

As the preponderance of the evidence is against the veteran's 
claim of entitlement to an increased evaluation for service-
connected degenerative joint disease and service-connected 
semilunar cartilage (meniscectomy), left knee, the benefit of 
the doubt doctrine is not for application, and the veteran's 
claim must be denied.

Finally, the Board concludes that the evidence of record does 
not demonstrate that the veteran's service-connected 
degenerative joint disease and service-connected semilunar 
cartilage (meniscectomy), left knee, cause him unusual or 
exceptional hardship so as to warrant application of 
38 C.F.R. § 3.321(b)(1) (2001).  Although he receives 
periodic medical treatment for his left knee disabilities, he 
is not shown to have required any hospitalizations in recent 
years.  The Board has considered the veteran's testimony 
regarding his difficulties at work with the Postal Service 
and H.R.  While this is credible evidence of difficulties at 
work due to his service-connected disability, the entirety of 
the evidence of record does not show that the aforementioned 
disabilities cause him exceptional hardship in an employment 
setting.  The rating of disabilities is based on average 
impairment of earning capacity in a civil occupation.  
38 U.S.C.A. § 1155.  The basis for an assignment of a 
disability rating, therefore, is the interference with 
average civil employment.  The Board stresses that the 10 
percent disability ratings for each of the veteran's service-
connected disabilities currently in place provides for 
economic inadaptability due to the severity of the veteran's 
left knee symptoms.  In cases such as this, where there is no 
evidence of an exceptional or unusual situation, application 
of the provisions of 38 C.F.R. § 3.321(b)(1) in lieu of the 
regular rating criteria is deemed inappropriate.


ORDER

Entitlement to an increased evaluation in excess of 10 
percent for removal of semilunar cartilage (meniscectomy), 
left knee, is denied.

Entitlement to an increased evaluation in excess of 10 
percent for degenerative joint disease, left knee, is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

